Citation Nr: 1343372	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  10-31 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

A January 2013 rating decision increased the disability rating for PTSD, from 30 percent to 50 percent, effective August 26, 2010.  However, as that grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2013, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing; a transcript of that hearing is of record.  In conjunction with the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2013). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.

FINDINGS OF FACT

1.  During an August 2013 Travel Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified on the record that he wished to withdraw his claim for service connection for left ear hearing loss.

2.  In a January 2013 letter, the Veteran advised VA that he wished to withdraw his appeal for entitlement to TDIU.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issue of entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for the withdrawal of the issue of entitlement to TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b) (1). 

A July 2009 rating decision denied the Veteran's claim for service connection for left ear hearing loss.  The Veteran perfected an appeal as to this issue in July 2010, but during his August 2013 Board hearing, he requested on the record withdrawal of his appeal as to this issue.  

The Board observes that in June 2011, the Veteran filed a claim of entitlement to TDIU.  The RO denied entitlement to TDIU in a January 2013 statement of the case as the issue was intertwined with the appeal for a higher rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  Thereafter, the Veteran filed a VA Form 9 in January 2013 specifically requesting a grant of TDIU, citing to PTSD-related symptoms.  However, later the same month, the Veteran submitted a written statement requesting withdrawal of his TDIU appeal

As the pertinent criteria are satisfied, there remain no allegations of errors of fact or law for appellate consideration on the claims for left ear hearing loss and TDIU.  Consequently, the appeals as to those issues are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for left ear hearing loss is dismissed.

The appeal as to the issue of entitlement to TDIU is dismissed.


REMAND

In support of his PTSD increased rating claim, the Veteran has submitted a July 2013 private psychological evaluation report, which reflects various psychiatric diagnoses in addition to PTSD.  On a PTSD Disability Review Questionnaire accompanying the report, the private psychologist noted that it is possible to distinguish symptoms attributable to each diagnosis.  However, she did not provide an opinion as to whether any of the additional psychiatric diagnoses are related to the Veteran's PTSD, nor did she identify which symptoms are attributable to each disorder.  As it appears that the Veteran may suffer from additional psychiatric disorders and/or symptoms not attributable to PTSD, the Board finds that remand is necessary for an examination to clarify which symptoms and disorders are attributable to his service-connected PTSD. 

Relevant ongoing medical records should also be obtained, to include any VA and Vet Center treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private (including any Vet Center), who have treated him for PTSD.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified. 

In addition, obtain all relevant ongoing VA treatment records dating since September 2009 from VA Medical Centers in West Haven, Connecticut, and Bay Pines, Florida.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The examiner must review the claims folder in conjunction with the examination.  The examination report should include a detailed account of all psychiatric pathology found to be present as well as a mental status examination.  All tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's service-connected PTSD and indicate the impact of his PTSD on occupational and social functioning.  

The examiner should also indicate whether the Veteran suffers from any other psychiatric disorders in addition to PTSD.  The examiner should provide an opinion as to whether any such disorder is related to his PTSD (versus a separate/distinct disorder), and whether it is possible to disassociate symptoms which are not attributable to his PTSD.  If any psychiatric symptoms are not in any way attributable to PTSD/PTSD related psychiatric disorders, the examiner should specify those symptoms.

The reasoning for any opinions given should be provided. 

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed, to include consideration of all the evidence received since the last supplemental statement of the case in January 2013.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


